Citation Nr: 1504849	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2014, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

In August 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam; exposure to herbicides agents such as Agent Orange is not presumed and actual exposure has not otherwise been shown.

2.  The Veteran's Type II diabetes mellitus did not manifest in service or within one year after service discharge, and is not related to an incident of service origin, to include alleged herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A letter dated in December 2011 satisfied the duty to notify provisions.  This letter advised the Veteran of the elements required to establish entitlement to service connection.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative along with the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  The Acting VLJ also sought to identify relevant medical evidence that might have been overlooked.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private medical treatment records identified by the Veteran have also been obtained.  The Veteran was informed that records from the Deer River Clinic were unavailable.  

In August 2014 correspondence, pursuant to the Board's remand directive, the RO requested that the Veteran identify any additional VA and private treatment received for diabetes mellitus since 1962.  The Veteran did not submit additional evidence or information and he did not complete any authorization forms for specific providers.

The Veteran was provided a VA medical examination in September 2014.  The examination is adequate to adjudicate the claim and substantially complied with the Board's remand instructions.   The report is based upon consideration of the Veteran's prior medical history, a review of the record, and a detailed medical history from the claimant.  The report describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

The facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II. Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes Type I diabetes mellitus.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other specifically enumerated diseases, including Type I diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  

For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents includes, among others, Type II diabetes mellitus.  38 C.F.R. § 3.309(e).  

For purposes of applying the herbicide presumption, "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.   

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran is not presumed to have been exposed to herbicide agents, including an herbicide commonly referred to as Agent Orange, during his period of military service.  Although he served in the military during the requisite Vietnam era, his conditions of service did not involve duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  

In order for the presumption of herbicide exposure to be extended, there must be evidence that his ship operated temporarily on the inland waterways of Vietnam or that his ship docked to the shore or a pier.  

The Veteran's DD 214 shows that he had seven months of sea service.  His service personnel records show, among other things, that he served with VCP (Photographic Composite Squadron)-63, which was later redesignated as VFP-63, from approximately November 1960 to June 1962.  The Veteran reports that he served aboard the USS MIDWAY, CVA 41 in the South China Sea in 1961 and 1962.

The Veteran has acknowledged that he never set foot on land in Vietnam or entered the inland water ways in Vietnam.  He also testified that the USS MIDWAY did not dock in the Republic of Vietnam when he was aboard that ship.  

The record is otherwise negative for any evidence that the Veteran ever set foot on land in Vietnam or entered the inland water ways in Vietnam.  

In April 2006, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether the Veteran had in-country service in Vietnam.

The Board also notes that a January 2010 document issued by VA entitled "Compensation and Pension Bulletin" listed the names of vessels that served in the "brown waters" of the Republic of Vietnam.  This list was last updated in July 2013 VA issued updated lists.  This document does not list the U.S.S. Midway.  

For the foregoing reasons, the Veteran is not presumed to have been exposed to herbicides during his military service.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e).  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In written statements, and at his June 2014 hearing, the Veteran asserted that his diabetes developed as a result of exposure to herbicides while serving on the U.S.S. MIDWAY, off of the shores of the Republic of Vietnam in 1961 and 1962, with a photo reconnaissance squadron.  

He specifically asserts that while the U.S.S. MIDWAY was near the shore line supporting its air missions, he could see dark clouds of what he believed were herbicide agents floating out to the ship.  In October 2013, he provided a photograph that purportedly shows a cloud of herbicide chemicals.  He also asserts that at times, the ship would close its air vents to prevent whatever was in the clouds from getting inside the ship.  

At the hearing in June 2014, the Veteran testified that as an aircraft engine mechanic he came into physical contact with herbicides, including Agent Orange, because he worked on, and even slept on and washed, aircraft which had just come from flying low-level, high-speed photography missions over in the Vietnam area while defoliants were being sprayed.  

The Veteran is competent to report on what he can see and feel such as the seeing the coast of Vietnam from the ship's deck; seeing a dark cloud floating out to the ship from the Republic of Vietnam; seeing the ship shut down its air vents; and feeling a substance on the aircraft he worked on that had just returned from flying missions over the Republic of Vietnam.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  His statements are considered credible as there is no evidence in the file that is directly contradictory.

The Veteran's contentions notwithstanding, the record does not contain any competent evidence of exposure to herbicides, including Agent Orange, during military service.  

The Veteran's service records are devoid of any reference to herbicide agents and his military occupational specialty was aircraft engine mechanic.  In April 2006, the National Personnel Records Center (NPRC) indicated that there is no record of the Veteran being exposed to herbicides.

The Veteran is not competent to establish that the clouds he saw drifting over to the ship were composed of Agent Orange or other herbicides.  He also is not competent to say that what he may have felt on his hands after working on aircraft was Agent Orange or other herbicide residuals.  

The Veteran testified that he was not directly involved in the spraying of herbicides.  He also testified that when he, or others, asked why the air conditioning was turned off and the hangar bay doors closed aboard the ship, they were not told it was because of Agent Orange, but rather so they would not ingest any contaminated air.  

In a February 2006 statement, the Veteran stated that he was never told what the contaminant was, although he was led to believe it was a defoliating herbicide.  In that same statement, the Veteran stated that he did not know if there was chemical residue on the 'skin' of the planes.  

In a December 2011 statement, the Veteran noted that he was never formally briefed on the use of herbicides to reduce the canopy concealing enemy fortifications.  He further stated that it was his belief that "whatever they were spraying" was riding on our aircraft and he had no way of knowing this.

As the Veteran essentially acknowledges that he had no actual or official confirmation that the reported airborne contaminants or chemical residue in his proximity were Agent Orange, his statements that he was exposed to Agent Orange in service are evidentiary assertions beyond his competence.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994 (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

There is no credible and competent evidence showing actual herbicide exposure.

Excluding the possibility of in-service exposure to herbicide agents, the evidence does not show that the diabetes mellitus had onset during, or is otherwise related to the Veteran's military service.  38 C.F.R. § 3.303(d). 

As to any assertion regarding the onset of diabetes mellitus while on active duty, the Board notes that diabetes mellitus was not affirmatively shown to have been present in service.  The Veteran's service treatment records, including the May 1962 separation examination, are negative for a diagnosis of diabetes mellitus and the separation examination shows that his blood sugar was negative.  This finding is not contradicted by any other medical opinion or evidence of record and thus, the service treatment records are highly probative as to the Veteran's condition during service.

As to the presumptions found at 38 C.F.R. §§ 3.307(a)(3), 3.309(a), the record does not show the Veteran being diagnosed with Type I diabetes in the first post-service year.  In fact, the record shows he has not been diagnosed with Type I diabetes mellitus -but rather Type II diabetes mellitus.  Accordingly, entitlement to service connection for diabetes on a presumptive basis is not warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To the extent that the Veteran asserts that the initial onset of his Type II diabetes was during service because of the symptoms he experienced at discharge and shortly thereafter; such assertion is not sufficient to establish either a diagnosis of diabetes in service, or the etiology of the current diabetes.  

In an October 2011 statement, the Veteran indicated he noticed symptoms of "dry mouth, blood sugar and fatigue' within a year of discharge.  He later testified at his hearing that he first noticed symptoms of constant thirst and dry mouth during service, but did not report them because he did not want to extend his service.  He also has reported that he had all of these symptoms since discharge.    

Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran is competent to give testimony about the symptoms he experienced in service, within the first post-service year, and since - even if not documented in his medical records- as they are all observable through the five senses.  See Davidson, supra.  

A diagnosis as to the presence of diabetes, however, is a complex medical question for which lay testimony is not competent evidence.  Accordingly, his assertion that any of these symptoms represented the presence of diabetes during service or any time after service- is neither competent nor probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of diabetes until many years after service.  The Veteran reports an initial diagnosis of diabetes in 1963, but submitted evidence from a private physician at the Grand Itasca Clinic that shows a diagnosis of Type II diabetes since August 1999.  Further, the Board does not find his report of a diagnosis in 1963 to be credible, as he reported on his formal application for VA compensation benefits (VA Form 21-526), dated in January 2006, that his diabetes had onset in 1999, and that he had been treated at Grand Itasca Clinic since 1999.

For these reasons, the Veteran's lay testimony describing his symptoms is not sufficient to establish either a diagnosis of diabetes in service; within a presumptive period; or, to establish the etiology of the current diabetes.

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current diabetes mellitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

At the VA examination in September 2014, a VA examiner noted that an official diagnosis of diabetes was made in 2003 based on a fasting plasma glucose test.  The examiner acknowledged the Veteran's report of an earlier private diagnosis of diabetes, but noted that the diagnostic criterion used to make the initial diagnosis was unknown.  The examiner also acknowledged the Veteran's contention that his symptoms of thirst, dry mouth and excessive water consumption he had soon after he left the US Navy were associated with the current diagnosis of diabetes.

The VA examiner opined that it is not at least as likely as not that the Veteran's diabetes mellitus had onset in service or within a year of service discharge.  The examiner explained that if the Veteran had Type II diabetes mellitus without treatment for over 40 years, he would have a series of Type II diabetes mellitus-related complications, such as diabetic retinopathy, nephropathy (renal failure), retinopathy, peripheral neuropathy, peripheral microvascular condition, etc.) by now.  He essentially concluded that the absence of evidence of such complications, which usually occur within 10 to 20 years, suggests the Veteran's Type II diabetes mellitus has not been present for over 40 years.

The examiner also indicated that he could not determine whether the diabetes was related to the Veteran's alleged herbicide exposure without speculation.  The examiner noted that the Veteran's military personnel file included in his claim file does not confirm his exposure to herbicide commonly known as "Agent Orange."  He further explained that such an opinion would be speculative until the Veteran's exposure to herbicide ("Agent Orange") is verified by his military personnel record or the branch/unit he served in.

As a physician, the VA examiner is qualified through education, training, and experience to offer such opinions.  Moreover, the examiner reviewed the Veteran's entire service file, interviewed the Veteran, and performed a clinical examination. The examiner's opinion was supported by a well-reasoned rationale.  Therefore, the VA opinion is persuasive evidence with respect to the etiology of the Veteran's diabetes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The VA opinion is not contradicted by any other competent medical evidence of record.  

The Board has considered the Veteran's assertion that his diabetes is related to his military service.  However, an opinion regarding the etiology of diabetes is a complex medical question for which lay testimony is not competent evidence.  Diabetes mellitus is analogous to internal disease process and is not capable of lay observation.  That is, determining its etiology requires expert medical knowledge.  The Veteran is not shown to possess the education, training and experience to offer such a medical opinion.  Accordingly, his conclusory lay statements are not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

There is no other competent and probative medical opinion or other medical evidence that directly links diabetes to any aspect of the Veteran's military service, to include alleged herbicide exposure.

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


